EXHIBIT 10.4

SECOND AMENDMENT

TO THE

AK STEEL HOLDING CORPORATION

STOCK INCENTIVE PLAN

(as amended and restated as of January 20, 2005)

 

--------------------------------------------------------------------------------

Pursuant to the power of amendment reserved to the Board of Directors of AK
Steel Holding Corporation in Section 11.1 of the AK Steel Holding Corporation
Stock Incentive Plan (as amended and restated as of January 20, 2005) (the
“Plan”), and with the intent to ensure that the Plan complies with Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, and with the antidilution provisions of Financial Accounting
Standard 123(R), effective as of October 18, 2007 the Plan is hereby amended as
follows:

(1) Section 4.3 is changed in its entirety to read as follows:

“4.3 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, to prevent dilution or
enlargement of rights, an appropriate adjustment shall be made in an equitable
manner by the Committee in the number and class of Shares which may be delivered
under the Plan, in the number and class of Shares that may be issued to an
Employee with respect to Awards in any given period, and in the number and class
of and/or price of Shares subject to any then unexercised and outstanding
Awards. The number of Shares subject to any Award shall always be a whole
number.”

(2) Section 7.7 is changed in its entirety to read as follows:

“7.7 Awards to Directors. Except as otherwise determined by majority vote of the
Board with respect to any calendar year, fifty percent (50%) of each Director’s
annual retainer fee for services on the Board shall be paid in the form of a
Restricted Stock Award. Each Director may elect before the beginning of such
calendar year to have more than fifty percent (50%) of his annual retainer fee,
and/or a portion of any other fees to be earned in such calendar year for
services on the Board, paid to him by means of Restricted Stock Awards. Such
Restricted Stock Awards shall be made at intervals during the calendar year as
the Company determines to be administratively feasible, but not less frequently
than quarterly, according to procedures established by the Company and approved
by the Committee.”

(3) The first sentence in Section 8.4 is changed in its entirety to read as
follows:

“The payment described in Section 8.3 herein shall be made in the applicable
number of Shares as soon as administratively feasible after the end of the
Performance Period to which such payment relates but no later than March 15
immediately following the end of such Performance Period.”



--------------------------------------------------------------------------------

(4) Article 16 is deleted in it entirety and Article 17 is renumbered as Article
16, with corresponding changes to the numbering of the sections within Article
17.

IN WITNESS WHEREOF, AK Steel Holding Corporation has caused this Second
Amendment to the Plan to be executed this 22nd day of October, 2007.

 

AK STEEL HOLDING CORPORATION By:  

/s/ David C. Horn

  David C. Horn, Senior Vice President,   General Counsel and Secretary

 

- 2 -